By the Court,
(in the absence of Bay, J.,)
Although the question, which was left to the jury in this case, was proper for their consideration; and although they are the proper judges of facts, and of the credibility óf witnesses ; and also of the force and effect of evidence ; yet if it should appear, as it does manifestly appear in this case, that the finding of the jury is contrary to the weight of evidence, and decidedly so, the court will presume, either that the jury have been misled by some misconception of the law to draw a wrong conclusion from facts, or that they have been influ. enced by motives of partiality or prejudice ; and will interpose in behalf of the party to be affected by the verdict, and grant a new trial. In the present case it can hardly be doubted that Dennis did know of the loss in time to have written to forbid his orders to insure before the policy was effected. But, however that might bes *216it is beyond all sort of doubt that notice yvas given or left at his house in time if he had been at home, to have afforded him an opportunity to have done so'; and this was sufficient. If he had been in the way it would have been sufficient; but his being out of way, and the notice having been given at the Usual arid proper place where his business was done, makes the case equal. That he had not seasonable notice was owing to his own wilful fault or neglect, of which he cannot be allowed to avail himself. It is therefore ordered, that the verdict be set aside and a new trial granted.
For the defendant, Db Sahssurb and Forb. For the plaintiff, Chuyes.